
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.3



VOTING AGREEMENT AND IRREVOCABLE PROXY


        This VOTING AGREEMENT AND IRREVOCABLE PROXY, dated as of February 8,
2011 (as amended, this "Voting Agreement") between DHW Leasing, LLC, a South
Dakota limited liability company ("DHW"), the undersigned shareholders listed on
Schedule A hereto ("Shareholders", and each individually, "Shareholder") of
Granite City Food & Brewery Ltd., a Minnesota corporation (the "Company"), Joel
C. Longtin, an individual resident in South Dakota ("Longtin"), Steven J.
Wagenheim, an individual resident in Minnesota ("Wagenheim"; Longtin and
Wagenheim are collectively referred to as the "Proxies" herein), and Concept
Development Partners, LLC ("Investor").


RECITALS


        WHEREAS, the Company and Investor have entered into a Stock Purchase
Agreement dated the date hereof (the "Stock Purchase Agreement"), pursuant to
which Investor will purchase 3,000,000 shares of newly issued convertible
preferred stock from the Company (the "Preferred Stock Purchase Transaction"),
and DHW, the Company, the Investor and certain other parties have entered into a
Stock Repurchase Agreement dated the date hereof (the "Stock Repurchase
Agreement"), pursuant to which the Company will repurchase 3,000,000 shares of
its common stock from DHW (the "Stock Repurchase Transaction") (collectively,
the Preferred Stock Purchase Transaction and the Stock Repurchase Transaction
are referred to as the "Transactions," and the Stock Purchase Agreement and the
Stock Repurchase Agreement are collectively referred to as the "Transaction
Agreements"); and

        WHEREAS, the Company intends to ask its shareholders to approve the
Transactions, as well as an option exchange program which would permit the
Company's employees to exchange certain stock options for newly issued options
(the "Option Exchange Program"), at a special meeting of the Company's
shareholders and will be sending a proxy statement regarding those proposals
(the "Proxy Statement"); and

        WHEREAS, the Company and Investor will incur substantial expenses in
connection with the Transactions and may be required to pay break-up or
termination fees as a result of the termination of the Transactions; and

        WHEREAS, in order to induce the Company and Investor to enter into the
Transaction Agreements, each of the Shareholders is willing to make certain
representations, warranties, covenants and agreements with respect to the shares
of common stock, par value $0.01 per share, of the Company ("Company Common
Stock") beneficially owned by such Shareholder and set forth across from
Shareholder's name on Schedule A hereto (the "Original Shares" and, together
with any additional shares of Company Common Stock pursuant to Section 6 hereof,
the "Shares").

        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

        1.    Certain Definitions.    In addition to terms defined elsewhere
herein, capitalized terms used and not defined herein have the respective
meanings ascribed to them in the Stock Purchase Agreement or the Stock
Repurchase Agreement, as appropriate, which are incorporated by reference
herein. For purposes of this Voting Agreement:

        (a)   "Affiliate" means, as to any specified Person, (i) any
shareholder, equity- holder, officer, or director of such Person and their
family, members or (ii) any other Person which, directly or indirectly,
controls, is controlled by, employed by or is under common control with, any of
the foregoing. For the purposes of this definition, "control" means the
possession of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

--------------------------------------------------------------------------------



        (b)   "Beneficially Own" or "Beneficial Ownership" with respect to any
securities means having "beneficial ownership" of such securities as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), including pursuant to any agreement, arrangement or
understanding, whether or not in writing. Without duplicative counting of the
same securities by the same holder, securities Beneficially Owned by a Person
shall include securities Beneficially Owned by all other Persons with whom such
Person would constitute a "group" within the meaning of Section 13(d)(3) of the
Exchange Act.

        (c)   "Person" means any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.

        2.    Disclosure.    Each Shareholder hereby authorizes the Company to
publish and disclose in the Proxy Statement and any and all other filings of the
Company (including all documents and schedules filed with the SEC), and any
press release or other disclosure document which the Company or Investor
reasonably determines to be necessary or desirable in connection with the
Transactions and the Option Exchange Program, Shareholder's identity and
ownership of the Shares and the nature of Shareholder's commitments,
arrangements and understandings under this Voting Agreement.

        3.    Voting of Company Stock.    Each Shareholder hereby agrees that,
during the period commencing on the date hereof and continuing until the
termination of this Voting Agreement, at any meeting of the shareholders of the
Company, however called, or in connection with any written consent of the
shareholders of the Company, he, she or it shall vote (or cause to be voted) the
Shares held by Shareholder (i) in favor of approval of the Transactions, and in
favor of approval of the Option Exchange Program, and any actions required in
furtherance thereof and hereof, and (ii) against any action or agreement that
would result in a breach in any respect of any covenant, representation or
warranty, or any other obligation or agreement, of the Company under the Stock
Purchase Agreement or the Stock Repurchase Agreement or of Shareholder under
this Voting Agreement. Further, no Shareholder shall enter into any agreement or
understanding with any Person the effect of which would be inconsistent with or
violative of any provision contained in this Section 3. Notwithstanding the
foregoing, nothing in this Section 3 shall require Shareholder to exercise any
options with respect to the Shares.

        4.    Grant of Proxy; Appointment of Proxy.    Each Shareholder hereby
irrevocably grants to, and appoints, Joel C. Longtin and Steven J. Wagenheim, or
each of them individually, as Shareholder's proxies and attorneys-in-fact (with
full power of substitution), for and in the name, place and stead of
Shareholder, to vote such Shareholder's Shares, or grant a consent or approval
in respect of such Shares as set forth in Section 3 hereof. Shareholder shall
not have any claim against such proxies and attorneys-in-fact, for any action
taken, decision made or instruction given by such proxies and attorneys-in-fact
in accordance with this Voting Agreement. This proxy and power of attorney shall
be irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy and shall
revoke any and all prior proxies granted by Shareholder with respect to the
Shares. The power of attorney granted by Shareholder herein is a durable power
of attorney and shall survive the dissolution, bankruptcy, death or incapacity
of Shareholder. The proxy and power of attorney granted hereunder shall
terminate upon the termination of this Voting Agreement.

        5.    Covenants, Representations and Warranties of each
Shareholder.    Each Shareholder hereby represents and warrants (with respect to
such Shareholder only and not with respect to any other Shareholder) to, and
agrees with, Investor as follows:

        (a)    Ownership of Shares.    Shareholder Beneficially Owns all of his,
her or its Original Shares as set forth on Schedule A, and any other Beneficial
Owners of such Shares are as set forth on Schedule A. Shareholder does not
beneficially own any shares of Company Common Stock other

2

--------------------------------------------------------------------------------



than (i) the Original Shares and (ii) any options, warrants or other rights to
acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock, as set forth
on Schedule A (collectively, "Options") and (ii) except for DHW's pledge of its
Shares to the Banks (as defined in the Stock Repurchase Agreement) or pursuant
hereto, there are no options, warrants or other rights, agreements, arrangements
or commitments of any character to which Shareholder is a party relating to the
pledge, disposition or voting of any of the Original Shares and there are no
voting trusts or voting agreements with respect to the Original Shares.

        (b)    Authorization.    Shareholder has the legal capacity, power and
authority to enter into and perform all of his, her or its obligations under
this Voting Agreement. The execution, delivery and performance of this Voting
Agreement by Shareholder will not violate any other agreement to which
Shareholder is a party including, without limitation, any voting agreement,
shareholders agreement, voting trust, trust or similar agreement. This Voting
Agreement has been duly and validly executed and delivered by Shareholder and
constitutes a valid and binding agreement enforceable against Shareholder in
accordance with its terms.

        (c)    No Conflicts.    (i) No filing with, and no permit,
authorization, consent or approval of, any state or federal public body or
authority is necessary for the execution of this Voting Agreement by Shareholder
and the consummation by Shareholder of the transactions contemplated hereby and
(ii) the execution and delivery of this Voting Agreement by Shareholder, the
consummation by Shareholder of the transactions contemplated hereby or
compliance by Shareholder with any of the provisions hereof will not
(A) conflict with or result in any breach of the organizational documents of
Shareholder (if applicable); (B) result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default (or give
rise to any third party right of termination, cancellation, material
modification or acceleration) under any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, license, contract, commitment,
arrangement, understanding, agreement or other instrument or, obligation of any
kind to which Shareholder is a party or by which Shareholder or any of its
properties or assets may be bound, or (C) violate any order, writ injunction,
decree, judgment, order, statute, rule or regulation applicable to Shareholder
or any of its properties or assets.

        (d)    No Encumbrances.    Except as applicable in connection with the
Transactions and this Voting Agreement, the Shares at all times during the term
hereof will be Beneficially Owned by Shareholder, free and clear of all liens,
claims, security interests, proxies, voting trusts or agreements, understandings
or arrangements or any other encumbrances whatsoever.

        (e)    No Solicitation.    Shareholder agrees not to take any action
inconsistent with or in violation of Section 5.2 of the Stock Purchase
Agreement.

        (f)    Restriction on Transfer, Proxies and
Non-Interference.    Shareholder shall not, directly or indirectly (i) except as
contemplated by the Transaction Agreements, offer for sale, sell, transfer,
tender, pledge, encumber, assign or otherwise dispose of, or enter into any
contract, option or other arrangement or understanding with respect to or
consent to the offer for sale, sale, transfer, tender, pledge, encumbrance,
assignment or other disposition of, any or all of any such Shareholder's Shares
or any interest therein, (ii) except as contemplated by this Voting Agreement,
grant any proxies or powers of attorney, deposit any Shares into a voting trust
or enter into a voting agreement with respect to the Shares, or (iii) take any
action that would make any representation or warranty of Shareholder contained
herein untrue or incorrect or have the effect of preventing or disabling
Shareholder from performing Shareholder's obligations under this Voting
Agreement.

3

--------------------------------------------------------------------------------



        (g)    Reliance by Investor.    Shareholder understands and acknowledges
that Investor is entering into the Transaction Agreements in reliance upon
Shareholder's execution and delivery of this Voting Agreement.

        6.    Additional Shares.    Each Shareholder agrees that all shares of
Company Common Stock that Shareholder purchases, acquires the right to vote or
otherwise acquires Beneficial Ownership of after the execution of this Voting
Agreement, but excluding shares of Company Common Stock underlying unexercised
options, shall be subject to the terms of this Voting Agreement and shall
constitute Shares for all purposes of this Voting Agreement.

        7.    Stop Transfer Legend.    

        (a)   Each Shareholder agrees and covenants that he, she or it shall not
request that the Company register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any of the Shares, unless
such transfer is made in compliance with this Voting Agreement.

        (b)   Without limiting the covenants set forth in paragraph (a) above,
in the event of a stock dividend or distribution, or any change in the Company's
shares by reason of any stock dividend, split-up, recapitalization, combination,
exchange of shares or the like, other than pursuant to the Transactions, the
term "Shares" shall be deemed to refer to and include the Shares into which or
for which any or all of the Shares may be changed or exchanged and appropriate
adjustments shall be made to the terms and provisions of this Voting Agreement.

        8.    Further Assurances.    From time to time, at the Company's request
and without further consideration, Shareholder shall execute and deliver such
additional documents and take all such further lawful action as may be necessary
or desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Voting Agreement.

        9.    Shareholder Capacity.    Each of the Shareholders makes no
agreement or understanding in this Agreement in Shareholder's capacity as a
director or officer of the Company or any of its subsidiaries (if Shareholder
holds such office), and nothing in this Agreement: (a) will limit or affect any
actions or omissions taken by Shareholder in his or her capacity as such a
director or officer, including in exercising rights under the Transaction
Agreements, and no such actions or omissions shall be deemed a breach of this
Voting Agreement or (b) will be construed to prohibit, limit or restrict
Shareholder from exercising his or her fiduciary duties as an officer or
director to the Company or its shareholders.

        10.    Termination.    This Voting Agreement shall terminate upon the
earlier of (a) the Closing or (b) the termination of the Stock Purchase
Agreement in accordance with its terms.

        11.    Miscellaneous.    

        (a)    Entire Agreement.    This Voting Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

        (b)    Certain Events.    Subject to Section 5(f) hereof, each
Shareholder agrees that this Voting Agreement and the obligations hereunder
shall attach to each such Shareholder's Shares and shall be binding upon any
Person to which legal or Beneficial Ownership of such Shares shall pass, whether
by operation of law or otherwise, including without limitation, each
Shareholder's heirs, guardians, administrators or successors. Notwithstanding
any such transfer of Shares, the transferor shall remain liable for the
performance of all obligations under this Voting Agreement.

        (c)    Assignment.    This Voting Agreement shall not be assigned by
operation of law or otherwise (i) by any Shareholder, without the prior written
consent of Investor and the Proxies; or

4

--------------------------------------------------------------------------------






(ii) by the Investor, without the prior written consent of the Proxies, provided
that Investor may assign, in its sole discretion, its rights and obligations
hereunder to any direct or indirect wholly owned subsidiary of Investor, but no
such assignment shall relieve Investor of its obligations hereunder if such
assignee does not perform such obligations.

        (d)    Amendment and Modification.    This Voting Agreement may not be
amended, changed, supplemented, waived or otherwise modified or terminated,
except upon the execution and delivery of a written agreement executed by the
parties hereto affected by such amendment.

        (e)    Notices.    Any notice or other communication required or which
may be given hereunder shall be in writing and delivered (i) personally,
(ii) via facsimile; (iii) via overnight courier (providing proof of delivery) or
(iv) via registered or certified mail (return receipt requested). Such notice
shall be deemed to be given, dated and received (i) when so delivered
personally, via facsimile upon confirmation, or via overnight courier upon
actual delivery or (ii) two days after the date of mailing, if mailed by
registered or certified mail. Any notice pursuant to this section shall be
delivered as follows:

        If to a Shareholder, to the address set forth for such Shareholder on
Schedule A to this Voting Agreement.

        If to the Company:

Granite City Food & Brewery Ltd.
5402 Parkdale Drive, Suite 101
Minneapolis, MN 55416
Facsimile: (952) 215-0661
Attention: Corporate Secretary
with a copy to:
Briggs and Morgan, P.A.
2200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Facsimile: (612) 977-8650
Attention: Avron L. Gordon, Esq.
If to Investor:
Concept Development Partners, LLC
5724 Calpine Drive
Malibu, California 90265
Facsimile: (310) 457-0256
Attention: Dean Oakey
with a copy to:
CIC II L.P.
500 Crescent Court, Suite 250
Dallas, Texas 75201
Facsimile: (214) 880-4491
Attention: Fouad Bashour
and
Fulbright and Jaworski LLP
1301 McKinney Street, Suite 5100


5

--------------------------------------------------------------------------------












Houston, Texas 77010
Facsimile: (713) 651-5246
Attention: Edward Rhyne
If to Joel C. Longtin:
3800 Country Club Boulevard
Sioux City, IA 51104
Facsimile: (712) 755-5824
If to Steve Wagenheim:
321 Westwood Drive North
Golden Valley, MN 55422

        (f)    Severability.    Whenever possible, each provision or portion of
any provision of this Voting Agreement will be interpreted in such a manner as
to be effective and valid under applicable law but if any provision or portion
of any provision of this Voting Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or portion of any provision of this Voting Agreement in such
jurisdiction, and this Voting Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision or
portion of any provision had never been contained herein.

        (g)    Specific Performance.    The parties hereto agree recognize and
acknowledge that a breach by it of any covenants or agreements contained in this
Voting Agreement will cause the other party to sustain damages for which it
would not have an adequate remedy at law for money damages, and therefore each
of the parties hereto agrees that in the event of any such breach the aggrieved
party shall be entitled to the remedy of specific performance of such covenants
and agreements and injunctive and other equitable relief in addition to any
other remedy to which it may be entitled, at law or in equity.

        (h)    Remedies Cumulative.    All rights, powers and remedies provided
under this Voting Agreement or otherwise available in respect hereof at law or
in equity shall be cumulative and not alternative; and the exercise of any such
rights, powers or remedies by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.

        (i)    No Waiver.    The failure of any party hereto to exercise any
right, power or remedy provided under this Voting Agreement or otherwise
available in respect hereof at law, or in equity, or to insist upon compliance
by any other party hereto with its obligations hereunder, and any custom or
practice of the parties at variance with the terms hereof, will not constitute a
waiver by such party of its right to exercise any such or other right, power or
remedy or to demand such compliance.

        (j)    No Third Party Beneficiaries.    This Voting Agreement is not
intended to confer upon any person other than the parties hereto any rights or
remedies hereunder.

        (k)    Governing Law.    This Voting Agreement will be governed and
construed in accordance with the laws of the State of Minnesota, without giving
effect to the principles of conflict of laws thereof.

        (l)    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING IN
CONNECTION WITH- THIS VOTING AGREEMENT.

6

--------------------------------------------------------------------------------



        (m)    Description Headings.    The description headings used herein are
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Voting Agreement.

        (n)    Counterparts.    This Voting Agreement may be executed in
counterparts, each of which will be considered one and the same Voting Agreement
and will become effective when such counterparts have been signed by each of the
parties and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.

        (o)    Recovery of Attorney's Fees.    In the event of any litigation
between the parties relating to this Voting Agreement, the prevailing party
shall be entitled to recover its reasonable attorney's fees and costs (including
court costs) from the non-prevailing party, provided that if both parties
prevail in part, the reasonable attorney's fees and costs shall be awarded by
the court in such a manner as it deems equitable to reflect the relative amounts
and merits of the parties' claims.

[signature page follows]

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company, Investor and each of the Shareholders
have caused this Voting Agreement to be duly executed as of the day and year
first above written.

    GRANITE CITY FOOD & BREWERY LTD.
 
 
By
 
/s/ STEVEN J. WAGENHEIM


--------------------------------------------------------------------------------

Name:  Steven J. Wagenheim
Title:  President and Chief Executive Officer
 
 
CONCEPT DEVELOPMENT PARTNERS, LLC
 
 
By:
 
/s/ FOUAD BASHOUR


--------------------------------------------------------------------------------

Name:  Fouad Bashour
Title:  Manager
 
 
SHAREHOLDERS:

DHW LEASING, L.L.C.
 
 
By
 
/s/ DONALD A. DUNHAM, JR.


--------------------------------------------------------------------------------

Name:  Donald A. Dunham, Jr.
Title:  Managing Member
 
 
/s/ DONALD A. DUNHAM, JR.


--------------------------------------------------------------------------------

Donald A. Dunham, Jr.
 
 
/s/ CHRISTINE E. DUNHAM


--------------------------------------------------------------------------------

Christine E. Dunham
 
 
/s/ CHARLES J. HEY


--------------------------------------------------------------------------------

Charles J. Hey
 
 
/s/ JOEL C. LONGTIN


--------------------------------------------------------------------------------

Joel C. Longtin
 
 
/s/ STEVEN J. WAGENHEIM


--------------------------------------------------------------------------------

Steven J. Wagenheim

8

--------------------------------------------------------------------------------




 
 
/s/ JAMES G. GILBERTSON


--------------------------------------------------------------------------------

James G. Gilbertson
 
 
/s/ DARIUS H. GILANFAR


--------------------------------------------------------------------------------

Darius H. Gilanfar
 
 
/s/ MONICA A. UNDERWOOD


--------------------------------------------------------------------------------

Monica A. Underwood

9

--------------------------------------------------------------------------------






Schedule A


SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS
AND MANAGEMENT


Name and Address of Beneficial Owner(1)
  Shares Beneficially Owned(1)  

Donald A. Dunham, Jr.(2)

    4,776,707 (3)

Charles J. Hey(4)

    4,687,687 (5)

DHW(6)

    4,666,666  

Steven J. Wagenheim(7)

    215,467 (8)

James G. Gilbertson

    63,749 (9)

Darius H. Gilanfar

    43,826 (10)

Milton D. Avery

    10,000 (11)

Joel C. Longtin

    9,570 (12)

Brian K. Gramm

    5,000  

David A. Timpe

    5,000  

All directors and executive officers as a group (10 persons)

    5,162,171 (13)

--------------------------------------------------------------------------------

*Represents less than one percent.

(1)Beneficial ownership is determined in accordance with the rules of the SEC
and includes voting or investment power with respect to securities. Securities
"beneficially owned" by a person may include securities owned by or for, among
others, the spouse, children, or certain other relatives of such person as well
as other securities as to which the person has or shares voting or investment
power or has the option or right to acquire within 60 days of February 1, 2011.

(2)Mr. Dunham may be deemed to be the indirect beneficial owner of the
securities held by DHW, L.L.C. The number of shares reported in this proxy
statement as beneficially owned by Mr. Dunham includes the 4,666,666 shares held
by DHW. The address of this shareholder is 230 S. Phillips Avenue, Suite 202,
Sioux Falls, SD 57104.

(3)Includes 64,097 shares purchasable upon the exercise of warrants held by
Mr. Dunham, Dunham Capital Management, L.L.C. and Dunham Equity Management,
L.L.C., two entities controlled by Mr. Dunham.

(4)Mr. Hey may be deemed to be the indirect beneficial owner of the securities
held by DHW. The number of shares reported in this proxy statement as
beneficially owned by Mr. Hey includes the 4,666,666 shares held by DHW. The
address of this shareholder is 1 South Pintail Place, Sioux Falls, SD 57105.

(5)Includes 21,021 shares purchasable upon the exercise of warrants.

(6)DHW has entered into a stock pledge agreement with each of Great Western
Bank, CorTrust Bank and Dacotah Bank (collectively, the "Lenders"), each dated
October 5, 2009, pursuant to which DHW has pledged 2,916,666 shares to Great
Western Bank, 1,166,666 shares to CorTrust Bank and 583,333 shares to Dacotah
Bank as collateral under its loan arrangements with the Lenders. Upon a default
under such loan arrangements by DHW, the Lenders may exercise control over their
respective portion of the shares, including exercising the right to vote and/or
dispose of such portion of the shares. The address of this shareholder is 230 S.
Phillips Avenue, Suite 202, Sioux Falls, SD 57104. DHW also has entered into the
stock repurchase agreement described in, and subject to shareholder approval of,
Proposal No. 2.

(7)Mr. Wagenheim may be deemed to be the indirect beneficial owner of the
securities held by Brewing Ventures LLC. The number of shares reported in this
proxy statement as beneficially owned by Mr. Wagenheim includes the 96,979
shares held by Brewing Ventures LLC.

--------------------------------------------------------------------------------



(8)Includes 102,914 shares purchasable upon the exercise of options within
60 days of February 1, 2011.

(9)Includes 56,249 shares purchasable upon the exercise of options within
60 days of February 1, 2011.

(10)Includes 43,746 shares purchasable upon the exercise of options within
60 days of February 1, 2011.

(11)Mr. Avery may be deemed to be the indirect beneficial owner of the
securities held by Avery Brothers, LLC. The number of shares reported in this
proxy statement as beneficially owned by Mr. Avery includes the 10,000 shares
held by Avery Brothers, LLC.

(12)Includes 2,930 shares purchasable upon the exercise of warrants and 2,000
shares held by Mr. Longtin's spouse's IRA.

(13)Includes 88,048 shares purchasable upon the exercise of warrants and 214,324
shares purchasable upon the exercise of options within 60 days of February 1,
2011. Also includes securities held by DHW, Brewing Ventures LLC, Avery
Brothers, LLC and Mr. Longtin's spouse's IRA.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.3



VOTING AGREEMENT AND IRREVOCABLE PROXY
RECITALS
Schedule A
SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT
